Citation Nr: 9907548	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  93-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1991 by the Department of 
Veterans Appeals (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In December 1994, the Board remanded this case to the RO.  
The case was returned to the Board in January 1999.  

The Board notes that, while this case was in remand status, a 
rating decision in May 1998 granted service connection for 
post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a current 
skin disorder and any incident or manifestation in service.  

2.  There is no medical evidence of a nexus between a current 
eye disorder and any incident or manifestation in service.  

3.  There is no medical evidence of a nexus between a current 
low back disorder and any incident or manifestation in 
service.  

4.  There is no medical evidence that a disorder of the knees 
which preexisted service was aggravated in service; and there 
is no medical evidence of a nexus between a current disorder 
of the knees and any aggravation of a preexisting knee 
disorder in service.  


CONCLUSION OF LAW

Claims of entitlement to service connection for a skin 
disorder, an eye disorder, a low back disorder, and a 
bilateral knee disorder are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If he has not presented a well-grounded claim, his 
appeal must fail.  While the claim need not be conclusive, it 
must be accompanied by supporting evidence; a mere allegation 
is not sufficient.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996) (table); see 
also Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

I.  Skin

The veteran's service medical records disclose that, at an 
examination for induction in September 1966, his skin was 
evaluated as normal.  During service, he was seen in April 
1967 at a dispensary for a skin rash; Benadryl was 
prescribed.  In August 1968, in a report of medical history 
for separation, the veteran denied having skin disease, and, 
at an examination for separation, his skin was evaluated as 
normal.  

At a VA examination in April 1990, diagnoses included tinea 
cruris.

At a VA skin examination in September 1997, the diagnoses 
were tinea pedis and pruritis.  

As there is no medical evidence of a nexus between skin 
disease found many years after service and a skin rash in 
service in 1967, the claim of entitlement to service 
connection for a skin disorder is not well grounded and will 
be denied on that basis.  38 U.S.C.A. § 5107(a); Epps, 
Caluza.  

The claim for service connection for a skin disorder is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage 
because:  Chronic skin disease in service and since service 
has not been demonstrated; and there is no medical evidence 
of a nexus between a current disorder, a condition observed 
in service, and any continuous post service symptomatology.  

II.  The Eyes

Service medical records disclose that, in a report of medical 
history for induction in September 1966, the veteran denied 
having eye trouble.  At the examination for induction, his 
eyes were evaluated as normal and visual acuity was 20/20, 
bilaterally. 

During service, in June 1967, the veteran complained of 
having had lacrimation when reading for 20 years.  Visual 
acuity was reported as 20/15, bilaterally.  An eye 
examination was unremarkable.  No eye disease was found, and 
no treatment was indicated.  

In a report of medical history for separation in August 1968, 
the veteran denied having eye trouble.  At the separation 
examination, his eyes were evaluated as normal, and visual 
acuity was 20/20, bilaterally.

During VA hospitalization in October 1989 for psychiatric 
treatment, diagnoses included bilateral pterygium.

At a VA eye examination in April 1997, diagnoses included:  
pterygium, right eye; bilateral cataracts; and refractive 
error, presbyopia.  

There is no medical evidence of a nexus between any current 
eye disorder, to include right eye pterygium and bilateral 
cataracts, and a complaint of watery eyes in service in 1967.  
Therefore, the claim for service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).  The 
claim is also not well grounded, under 38 C.F.R. § 3.303(b) 
and Savage, because:  Chronic eye disease in service and 
since service has not been demonstrated; and there is no 
competent evidence of a nexus between a current eye disorder, 
a condition observed in service and any continuous post 
service symptomatology.  

III.  The Back

Service medical records disclose that, in a report of medical 
history for induction in September 1966, the veteran denied 
having recurrent back pain.  At the induction examination, 
his spine was evaluated as normal.  

During service, in June 1967, the veteran complained that he 
had sprained his back while driving.  On examination, no 
pathology of the back was noted.  In a report of medical 
history for separation in August 1968, the veteran denied 
having recurrent back pain, and, at the separation 
examination, his spine was evaluated as normal.  

During VA hospitalization for psychiatric treatment in April 
1989, diagnoses on Axis III included low back syndrome.  
During subsequent hospitalizations for psychiatric treatment, 
Axis III diagnoses included low back pain and low back 
syndrome.  

At a VA examination in April 1990, the veteran's 
musculoskeletal system was within normal limits.  

VA X-rays of the lumbosacral spine in September 1997 showed 
degenerative changes in the right sacroiliac joint.  At a VA 
spine examination in September 1997, the veteran complained 
of occasional low back pain, relieved by painkillers.  On 
examination, mild spasm of the paralumbar muscles and mild 
pain at the extremes of motion were noted.  Diagnoses 
included:  Chronic low back pain; history of lumbar sprain 
during service in 1967; and mild degenerative changes in the 
sacroiliac joint.  

There is no medical evidence of a nexus between a current low 
back disorder and an incident of lumbar sprain in 1967, and, 
therefore, the claim for service connection for a low back 
disorder is not well grounded and will be denied on that 
basis.  38 U.S.C.A. § 5107(a).  

The claim for service connection for a low back disorder is 
also not well grounded under 38 C.F.R. § 3.303(b) and Savage 
because:  A chronic low back disorder in service and since 
service has not been demonstrated; and there is no medical 
evidence of a nexus between a current low back disorder, a 
condition observed in service, and any continuous post 
service symptomatology.  

IV.  The Knees

In a report of medical history for induction in September 
1966, the veteran stated that he had a trick or locked knee; 
a physician noted that the veteran had occasional right knee 
pain.  At the examination for induction in September 1966, 
bilateral mild anterior-posterior instability of both knees 
was noted.  

The Board finds that, with reference to the veteran's knees, 
a disability was noted at service entrance, 38 C.F.R. 
§ 3.303(b), Crowe v. Brown, 7 Vet. App. 238, 245 (1994), and 
the presumption that the veteran's knees were sound at 
service entrance has been rebutted, 38 U.S.C.A. §§  1110, 
1131, 1132 (West 1991), 38 C.F.R. § 3.304(b).  Therefore, the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder is a claim that a preexisting 
disorder of the knees was aggravated by service.  

The balance of the veteran's service medical records are 
negative for findings or diagnoses related to the knees.  

As noted above, at a VA examination in April 1990, the 
veteran's musculoskeletal system was evaluated as normal.  

At a personal hearing before the undersigned Member of the 
Board in August 1993, the veteran testified that he was seen 
at a VA facility in 1969 for a complaint about his knees.  
Any such treatment records were requested from the VA Medical 
Center in San Juan, Puerto Rico, but none were on record.  

At a VA joints examination in September 1997, diagnoses 
included:  History of minor trauma to a knee during a fall in 
basic training in 1966; and chronic knee pain, mild, possible 
patellofemoral syndrome.

The veteran's claim of entitlement to service connection for 
a bilateral knee disorder is not well grounded, because there 
is no medical evidence that preexisting instability of the 
knees was aggravated in service, and there is no medical 
evidence of a nexus between a current disorder of the knees 
and any aggravation of the preexisting condition in service.  
38 U.S.C.A. § 5107(a).  

The Board recognizes that claims of entitlement to service 
connection for a skin disorder, an eye disorder, a low back 
disorder, and a bilateral knee disorder are being disposed of 
in a manner which differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a skin disorder, an eye disorder, a 
low back disorder, and a bilateral knee disorder "plausible."  
See generally McKnight Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a skin disorder, an eye disorder, 
a low back disorder, and a bilateral knee disorder.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Service connection for a skin disorder is denied.  

Service connection for an eye disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


- 9 -

- 1 -


